Title: To George Washington from Joseph Donaldson, 1 October 1792
From: Donaldson, Joseph
To: Washington, George



Sir
Baltimore 1st Octobr 1792

After a labour of thirty years in this Country I am reduced to distress—My first place of residence was Fredericksburg—I removed from thence to York in Pennsylvania and acquired by industry

a fortune—I came to Baltimore and by giving too extensive credit I lost my all, during the War my services in York County were not unprofitable to the cause of Liberty, I exerted myself in sending out men and my House and Purse were ever open to the friends of America.
I am now poor—a Wife and six children look to me for support—I am unable to give it My request to you Sir is to mention my name for any place which is or may become vacant in this Town the profits of which may maintain my family and gratitude will ever exist in the breast of

Joseph Donaldson

